On August 19, 2011, this court suspended the respondent, Michael E. Foster, from the practice of law in Kansas for a period of 6 months. See In re Michael E. Foster, 292 Kan. 940, 258 P.3d 375 (2011). Before reinstatement, the respondent was required to pay the costs of the disciplinary action and comply with Supreme Court Rule 218 (2012 Kan. Ct. R. Annot. 397) and Supreme Court Rule 219 (2012 Kan. Ct. R. Annot. 398).
On June 15, 2012, Michael E. Foster filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. The Disciplinary Administrator affirmed that the respondent met all requirements set forth by the court.
The court, after carefully considering the record, grants the respondent’s petition for reinstatement.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas conditioned upon his compliance with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. When the respondent has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter respondent’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order of reinstatement of Michael E. Foster shall be published in the Kansas Reports, and the costs of tire reinstatement proceedings are assessed to the respondent.